DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Election/Restrictions
Claims 5-7, 13-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a first desired setpoint corresponding to any rotational location along the first angular travel”, and the claim also recites “wherein the first desired setpoint is located between at least one of 0 degrees relative to the first valve body and 90 degrees relative to the first valve body to modulate fluid flow for the first fluid supply and an outlet port; or 90 degrees relative to the first valve body and more than 90 degrees relative to the first valve body to modulate fluid flow for the second fluid supply and the outlet port” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 3, 4, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-15, and 19 of U.S. Patent No. 9,677,717. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated or obvious variations of the claims of the ‘717 patent.  
Claim 2 of the ‘717 patent contains all the limitations of claims 1 and 3 of the present application and claim 3 of the ‘717 patent contains all the limitations of claims 1 and 4 of the present application, except for the intended use recitations of controlling flow in an HVAC system.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Alternatively, the examiner takes official notice that controlling flow in HVAC systems is old and well known in the art and one would use a valve in order to control the heating, ventilation, and/or air conditioning system to make a comfortable space.  
Claim 19 of the ‘717 patent contains all the limitations of claims 8 and 12 of the present application, except for the intended use recitations of controlling flow in an HVAC system and the valve member being configured to be rotated in a continuous motion between any of the first, 

Claims 1, 3, 4, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 11, and 15 of U.S. Patent No. 10,883,666. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated or obvious variations of the claims of the ‘666 patent.  
Claim 7 of the ‘666 patent contains all the limitations of claims 1 and 3 of the present application, except for the intended use recitations of controlling flow in an HVAC system.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Alternatively, the examiner takes official notice that 
Claim 3 of the ‘666 patent contains all the limitations of claims 1 and 3 of the present application, except for the intended use recitations of controlling flow in an HVAC system and the electric motor limitation.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Alternatively, the examiner takes official notice that controlling flow in HVAC systems is old and well known in the art and one would use a valve in order to control the heating, ventilation, and/or air conditioning system to make a comfortable space.  The examiner additionally takes official notice that using an electric motor to rotate a valve is old and well known in the art so that one does not have to manually turn the valve.
Claim 15 of the ‘666 patent contains all the limitations of claims 8 and 9 of the present application, except for the intended use recitations of controlling flow in an HVAC system and the valve member being configured to be rotated in a continuous motion between any of the first, second, and third ports.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Alternatively, the examiner takes official notice that controlling flow in HVAC systems is old and well known in the art and one would use a valve in order to control the heating, ventilation, and/or air conditioning system 

Response to Arguments
Applicant’s arguments are largely found persuasive.  However, upon further consideration, new grounds of rejection are made as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC KEASEL/Primary Examiner, Art Unit 3753